
	
		II
		112th CONGRESS
		1st Session
		S. 1230
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To secure public investments in transportation
		  infrastructure.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Protecting Taxpayers in
			 Transportation Asset Transfers Act.
		2.DefinitionsIn this Act:
			(1)Asset
			 transactionThe term asset transaction means—
				(A)a concession
			 agreement for a public transportation asset; or
				(B)a contract for
			 the sale or lease of a public transportation asset between the State or local
			 government with jurisdiction over the public transportation asset and a private
			 individual or entity.
				(2)Concession
			 agreement
				(A)In
			 generalThe term concession agreement means an
			 agreement entered into by a private individual or entity and a State or local
			 government with jurisdiction over a public transportation asset to convey to
			 the private individual or entity the right to manage, operate, and maintain the
			 public transportation asset for a specific period of time in exchange for the
			 authorization to impose and collect a toll or other user fee from a person for
			 each use of the public transportation asset during that period.
				(B)ExclusionThe
			 term concession agreement does not include an agreement entered
			 into by a State or local government and a private individual or entity for the
			 construction of any new public transportation asset.
				(3)Public
			 transportation asset
				(A)In
			 generalThe term public transportation asset means a
			 transportation facility of any kind that was or is constructed, maintained, or
			 upgraded before, on, or after the date of enactment of this Act using Federal
			 funds—
					(i)(I)the fair market value
			 of which is more than $500,000,000, as determined by the Secretary; and
						(II)that has received any Federal funding,
			 as of the date on which the determination is made;
						(ii)the fair market
			 value of which is less than or equal to $500,000,000, as determined by the
			 Secretary; and
						(I)that has received $25,000,000 or more in
			 Federal funding, as of the date on which the determination is made; or
						(iii)in which a
			 significant national pubic interest (such as interstate commerce, homeland
			 security, public health, or the environment) is at stake, as determined by the
			 Secretary.
					(B)InclusionsThe
			 term public transportation asset includes a transportation
			 facility described in subparagraph (A) that is—
					(i)a
			 Federal-aid highway (as defined in section 101 of title 23, United States
			 Code);
					(ii)a
			 highway or mass transit project constructed using amounts made available from
			 the Highway Account or Mass Transit Account, respectively, of the Highway Trust
			 Fund;
					(iii)an air
			 navigation facility (as defined in section 40102(a) of title 49, United States
			 Code); or
					(iv)a
			 train station or multimodal station that receives a Federal grant, including
			 any grant authorized under the Passenger Rail Investment and Improvement Act of
			 2008 (Public Law 110–432; 122 Stat. 4907) or an amendment made by that
			 Act.
					(4)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			3.Program to
			 secure public investments in transportation infrastructure
			(a)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish a program under which a Federal lien shall be attached to each
			 public transportation asset.
			(b)Prohibition on
			 sales and leases
				(1)In
			 generalA public transportation asset to which a lien is attached
			 under subsection (a) may not be the subject of any asset transaction
			 unless—
					(A)the lien is
			 released in accordance with paragraph (2);
					(B)(i)the private individual
			 or entity seeking the asset transaction enters into an agreement with the
			 Secretary described in paragraph (3)(A)(i); and
						(ii)the State or local government or
			 other public sponsor seeking the asset transaction enters into an agreement
			 with the Secretary described in paragraph (3)(A)(ii);
						(C)the Secretary
			 publishes a disclosure in accordance with paragraph (4); and
					(D)the State or
			 local government seeking the asset transaction provides for public notice and
			 an opportunity to comment on the proposed asset transaction.
					(2)Release of
			 liens
					(A)In
			 generalA lien on a public transportation asset described in
			 paragraph (1) may be released only if—
						(i)the
			 State or local government or other public sponsor seeking the asset transaction
			 for the public transportation asset pays to the Secretary an amount determined
			 by the Secretary under subparagraph (B); and
						(ii)the Secretary
			 certifies that the required agreements described in paragraph (3) have been
			 signed, and the terms of the agreements incorporated into the terms of the
			 asset transaction, for the public transportation asset.
						(B)Determination
			 of repayment amountThe Secretary shall determine the amount that
			 is required to be paid for the release of a Federal lien on a public
			 transportation asset under this paragraph, taking into account, at a
			 minimum—
						(i)the
			 total amount of Federal funds that have been expended to construct, maintain,
			 or upgrade the public transportation asset;
						(ii)the amount of
			 Federal funding received by a State or local government based on inclusion of
			 the public transportation asset in calculations using Federal funding formulas
			 or for Federal block grants;
						(iii)the reasonable
			 depreciation of the public transportation asset, including the amount of
			 Federal funds described in clause (i) that may be offset by that depreciation;
			 and
						(iv)the loss of
			 Federal tax revenue from bonds relating to, and the tax consequences of
			 depreciation of, the public transportation asset.
						(3)Agreements
					(A)In
			 generalAs a condition of any new or renewed asset transaction
			 for a public transportation asset—
						(i)the
			 private individual or entity seeking the asset transaction shall enter into an
			 agreement with the Secretary, which shall be incorporated into the terms of the
			 asset transaction, under which the private individual or entity agrees—
							(I)to disclose and
			 eliminate any conflict of interest involving any party to the agreement;
							(II)(aa)to adequately maintain
			 the condition and performance of the public transportation asset during the
			 term of the asset transaction; and
								(bb)on the end of the term of the asset
			 transaction, to return the public transportation asset to the applicable State
			 or local government in a state of good repair;
								(III)to disclose an
			 estimated amount of tax benefits and financing transactions over the life of
			 the lease resulting from the lease or sale of the public transportation
			 asset;
							(IV)to disclose
			 anticipated changes in the workforce and wages, benefits, or rules over the
			 life of the lease and an estimate of the amount of savings from those changes;
			 and
							(V)to provide an
			 estimate of the revenue the transportation asset will produce for the private
			 entity during the lease or sale period; and
							(ii)the State or
			 local government or other public sponsor seeking the asset transaction for the
			 public transportation asset shall enter into an agreement with the Secretary,
			 which shall be incorporated into the terms of the asset transaction, under
			 which the State or local government or other public sponsor agrees—
							(I)to pay to the
			 Secretary the amount determined by the Secretary under paragraph (2)(B);
							(II)to conduct an
			 assessment of whether, and provide justification that, the asset transaction
			 with the private entity would represent a better public and financial benefit
			 than a similar transaction using public funding or with a public (as opposed to
			 private) entity, including an assessment of—
								(aa)the
			 loss of toll revenues and other user fees relating to the public transportation
			 asset; and
								(bb)any
			 impacts on other public transportation assets in the vicinity of the public
			 transportation asset covered by the asset transaction;
								(III)that, if the
			 private individual or entity enters into bankruptcy, becomes insolvent, or
			 fails to comply with all terms and conditions of the asset transaction—
								(aa)the
			 asset transaction shall immediately terminate; and
								(bb)the
			 interest in the public transportation asset conveyed by the asset transaction
			 will immediately revert to the public sponsor;
								(IV)to provide an
			 estimate of all increased tolls and other user fees that may be charged to
			 persons using the public transportation asset during the term of the asset
			 transaction;
							(V)to disclose any
			 plans the State or local government seeking the asset transaction has for
			 up-front payments or concessions from the private individual or entity seeking
			 the asset transaction;
							(VI)that the Federal
			 Government and the applicable State and local governments will retain
			 respective authority and control over decisions regarding transportation
			 planning and management; and
							(VII)to prominently
			 post or display the agreement on the website of the local government or public
			 sponsor.
							(B)TermAn
			 agreement under this paragraph shall not exceed a reasonable term, as
			 determined by the Secretary, in consultation with the relevant State or local
			 government.
					(4)Publication of
			 disclosureNot later than 90 days before the date on which an
			 asset transaction covering a public transportation asset takes effect, the
			 Secretary shall publish in the Federal Register a notice that contains—
					(A)a copy of all
			 agreements relating to the asset transaction between the Secretary and the
			 public and private sponsors involved;
					(B)a description of
			 the total amount of Federal funds that have been expended as of the date of
			 publication of the notice to construct, maintain, or upgrade the public
			 transportation asset;
					(C)the determination
			 of the repayment amount under paragraph (2)(B) for the public transportation
			 asset;
					(D)the amount of
			 Federal funding received by a State or local government based on inclusion of
			 the public transportation asset in calculations using Federal funding formulas
			 or for Federal block grants; and
					(E)a certification
			 that the asset transaction will not adversely impact the national public
			 interest of the United States (including the interstate commerce, homeland
			 security, public health, and environment of the United States).
					(5)Renewal of
			 asset transactionAn asset transaction that expires or terminates
			 may be renewed only if—
					(A)the
			 Secretary—
						(i)calculates a new
			 repayment amount under paragraph (2)(B) required for renewal, as the Secretary
			 determines to be appropriate;
						(ii)takes into
			 consideration the impact of a renewed agreement on nearby public transportation
			 assets; and
						(iii)publishes a new
			 disclosure for the renewed agreement in accordance with paragraph (4);
			 and
						(B)the State or
			 local government seeking to renew the asset transaction—
						(i)provides for
			 public notice and an opportunity to comment on the proposed renewal;
						(ii)pays to the
			 Secretary the new amount calculated by the Secretary pursuant to subparagraph
			 (A)(i); and
						(iii)enters into a
			 new agreement in accordance with paragraph (3) for the renewal.
						(c)Amtrak
				(1)In
			 generalSubject to paragraph (2), the Secretary may permit a
			 private individual or entity to enter into an asset transaction covering all or
			 any portion of the facilities and equipment of the National Railroad Passenger
			 Corporation (referred to in this subsection as Amtrak).
				(2)ConditionsA
			 private individual or entity that seeks to enter into an asset transaction
			 described in paragraph (1) shall agree—
					(A)to enter into an
			 agreement described in subsection (b)(3) with the Secretary covering the asset
			 transaction; and
					(B)to pay to the
			 Secretary an amount equal to the amount of Federal funds provided for Amtrak
			 during the period of fiscal year 1971 through the fiscal year in which an
			 agreement described in subsection (b)(3) covering the asset transaction is
			 entered into, as adjusted by, as determined by the Secretary—
						(i)the
			 reasonable depreciation of the portion of Amtrak facilities and equipment
			 covered by the agreement, including that amount of Federal funds provided for
			 Amtrak that may be offset by that depreciation;
						(ii)the amount of
			 Federal funding received by a State or local government to upgrade any capital
			 facilities owned or operated by Amtrak to facilitate passenger rail service;
			 and
						(iii)the loss of
			 Federal tax revenue from bonds, Federal financing, or any tax advantages
			 granted to Amtrak since fiscal year 1971, including financing and bonding
			 covered by or provided under the Taxpayer Relief Act of 1997 (Public Law
			 105–34; 111 Stat. 788) or an amendment made by that Act.
						(3)Term,
			 disclosure, and renewalParagraphs (3)(B), (4), and (5) of
			 subsection (b) shall apply to an asset transaction entered into under this
			 subsection.
				(d)Use of funds by
			 SecretaryFunds received by the Secretary as a payment under
			 paragraph (2)(A)(i) or (5)(B)(ii) of subsection (b) or subsection (c)(2)(B)
			 shall be available to and used by the Secretary, without further appropriation
			 and to remain available until expended, for transportation projects and
			 activities in the same transportation mode as the mode of the public
			 transportation asset for which the payment was received.
			(e)RegulationsNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall promulgate such regulations as are necessary to implement this
			 Act.
			(f)Report to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, and annually thereafter, the Secretary shall submit to Congress and
			 publish in the Federal Register a report that describes each public
			 transportation asset that is the subject of an asset transaction during the
			 year covered by the report, including the total amount of Federal funds that
			 were received by a State or local government to construct, maintain, or upgrade
			 the public transportation asset as of the date of submission of the
			 report.
			(g)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act such sums as are necessary.
			4.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
